Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/20/2022 has been entered.
 	The objective of the accelerated examination program is to complete the examination of an application within twelve months from the filing date of the application. To meet that objective, any reply must be filed electronically via EFS-Web so that the papers will be expeditiously processed and considered. If the reply is not filed electronically via EFS-Web, the final disposition of the application may occur later than twelve months from the filing of the application. 

Drawings
Drawings have been reviewed and accepted.

Specification
The specification filed on 09/23/2019 has been reviewed and accepted. 

Response to Arguments
Applicant's arguments filed 01/20/2022, with respect to applicant’s arguments of the remarks ( numbered as page 5) which recites: 

“Kidd Does Not Teach Or Suggest A Software-Defined Process Controller Executing On A Server Group. 
The Office Action at pages 3-4 alleges that Kidd at  [0157] and [0304] teaches software-defined process controllers executing on a server group. Applicant respectfully disagrees. What Kidd describes is distributed data engines for data monitoring and data analytics that may be implemented as software executing on servers. See, e.g., Abstract and [0011] of Kidd. To this end, Kidd at [0285], [0304] and [0305] describes that processes 502- 508 of a data analytics service 500 can be executed in a virtual machine on a server. However, the processes 502-508 of a data analytics service 500 in Kidd are not process controllers, as recited in claim 1. Just because the processes 502-508 are called "processes" does not make them process controllers, as recited in claim 1. See, e.g.,  [0003]-[0009] of Kidd (distinguishing process controllers from data analytics services). Moreover, while Kidd in [0157] describes user interface applications that could be implemented on a bank of servers, the user interface applications of Kidd are also not process controllers, as recited in claim 1. Furthermore, Applicant respectfully contends that Kidd only describes process controllers as dedicated hardware devices typically located within a plant environment. See, e.g., Kidd at  [0003]-[0005]. Therefore, Applicant respectfully submits that Kidd does not teach or suggest a software-defined process controller executing on a server, as alleged in the Office Action.”
Examiner respectfully disagrees, while Applicant’s comments are well taken and appreciated, Examiner notes that Kid does teach software-defined process controller executing on a server group,  [0020] In another aspect, a system for performing real time analytics in a process control environment includes a plurality of process control devices operating in a process plant and a controller that is 

“ Schroeter Does Not Teach Or Suggest A Software-Defined Process Controller For Real Time Control 
Schroeter is generally directed to the development and testing of a control system physically apart from an industrial plant and prior to deployment in the industrial plant. See, e.g., [0005]-[0018], [0034], [0035], and [0054] of Schroeter. Schroeter describes that industrial control devices or process controllers are arranged in an industrial plant to control actuating parts of the industrial plant. See, e.g., [0004] of Schroeter. For development and testing, Schroeter describes the use of emulating virtual machines that emulate virtual duplicates of physical components of a control system such as industrial control devices. Schroeter describes the download of configuration data and executable 
Schroeter only describes the use of virtual machines during a development and testing phase. In fact, Schroeter describes that the emulating virtual machines, after engineering work is complete, are placed in a suspended mode. See, e.g., f/[0059] of Schroeter. Moreover, the emulating virtual machines of Schroeter are designed and intended to interact only with engineering data, not with physical devices within a physical process environment in real time, as recited in claim 1. See, e.g., [0019] and [0028]-[0037] of Schroeter. Clearly, Schroeter does not contemplate or intend for the virtual machines to be used during production to control an industrial process in real time. 
Therefore, for at least these reasons, even though Schroeter describes the execution of program code for a process controller on a virtual machine for development and testing purposes, Schroeter does not teach or suggest "software-defined virtual process controllers configured to control at least a portion of the industrial process in real time by communication with a plurality of field devices within the physical process environment" (emphasis added), as recited in claim 1.”
Examiner respectfully disagrees, while Applicant’s comments are well taken and appreciated, Examiner notes that Schroeter is simply relied upon to teach one or more software-defined virtual process controllers executing in respective virtual machines,… one or more software-defined virtual process controllers in claim 1.  Kidd is relied upon to teach “A Software-Defined Process Controller For Real Time Control”…  ([0080] industrial process plant, process control environment, and/or process 

“No Motivation To Combine Absent Impermissible Reference To Present Application. 
Applicant respectfully contends that there is no motivation for one of ordinary skill in the art to combine Schroeter with Kidd absent impermissible references to the Present Application. See, e.g., MPEP § 2145. Applicant respectfully contends that one of ordinary skill in the art considering other implementations or improvements of the physical industrial control devices of Kidd for real time control of a physical industrial plant would not look to Schroeter because Schroeter only describes (i) conventional physical industrial control devices like Kidd for real time control of a physical industrial plant, or (ii) emulating virtual machines that can be used only to develop or test a control system. As discussed above, Schroeter explicitly describes that such emulating virtual machines are not used real time control of a physical industrial plant, as recited in claim 1. Thus, any combination of Schroeter and Kidd would yield either (i) conventional physical industrial control devices for real time control of a physical industrial plant, or (ii) emulating virtual machines that can be used only to develop or test a control system together with a physical industrial control device for real time control.”
“Schroeter Teaches Away From Alleged Combination. 

“The Alleged Combination Does Not Work As Intended. 
Furthermore, the emulating virtual machines of Schroeter are only designed to interact with engineering data, not with physical devices within a physical process environment in real time, as recited in claim 1. See, e.g., [0019] and [0028]-[0037] of Schroeter. Clearly, Schroeter does not contemplate, intend, suggest, or teach how such virtual machines could be used during production to control an industrial process in real time. Thus, the alleged combination of Schroeter and Kidd does teach or suggest how a software-defined process controller can interact with physical field devices for real time control of an industrial process plant, as recited in claim 1, absent impermissible hindsight reference to the Present Application. Therefore, the alleged combination would not yield predicable results, does not represent a simple substitution of one element for another, would not be obvious to try, etc. See, e.g., MPEP § 2143.”
“Alleged Motivation To Combine Is Not Applicable. 
The stated reason for combining Schroeter with Kidd found on page 5 of the Office Action, namely "one of ordinary skill in the art would be motivated to have software defined virtual process controllers to allow for simulating and test," (emphasis added) only emphasizes this distinction between the virtual process controllers of claim 1 and the emulating virtual machines of Schroeter. Claim 1 recites, inter alia, "software-defined virtual process controllers configured to control at least a 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In this case, as shown in the office action one would be motivated to have software defined virtual process controllers to allow for simulating and testing purposes to make the system more safe and efficient. Schroeter is simply combined to show that the software defined process controllers in Kidd can be virtual. Schroeter shows ([0030] simulation environment for the DCS, the original Software programs may then be executed on their respective purely virtualized, purely emulated or mixed virtualized-emulated processors, [0053] The at least one remote data processing server 1, 2 comprises for each different type of the control devices 40, 42 and of the data communication devices 34 to 38, a separate virtual machine template, illustrated here by just one virtual machine template for controller 1 and controller 2 of DCS 30, [0054] In FIG. 5, the whole DCS 30 is represented by emulating virtual machines, [0019] The distributed control system includes at least 

“None Of The Cited Art Teaches Virtual Nodes And An I/O Server. 
Claim 1, as amended, newly recites "virtual process controllers configured to control at least a portion of the industrial process in real time by communication with a plurality of virtual nodes within the software-defined DCS environment" and "an input/output (1/O) server configured to communicatively couple the plurality of virtual nodes with respective ones of a plurality of phvsical field devices within the physical process environment," (emphasis added). That is, the virtual process controllers of claim 1 communicate with the physical field devices of an industrial process in real time via virtual nodes within the software-defined DCS environment, with the 1/O server routing process data and process control signals between the virtual nodes and the physical field devices. 
Applicant respectfully contends that none of the cited art, alone or in combination, teaches or suggests the virtual nodes and the 1/O server of claim 1, nor where they cited for this purpose”
Examiner respectfully disagrees, while Applicant’s comments are well taken and appreciated, Examiner notes that Kidd teaches these limitations, Fig. 4O, I/O server as web server, virtual node as processes [0285] Analytics Service 500 includes a web client process 502, a web server process 504, an execution service process 506, and one or more job processes 508. The various processes 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 2, 5-9, 12, 15, 16, 18-20, 22, 23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Kidd et al. (US20170102693A1, herein Kidd), in view of Schroeter et al. (US20160033952A1, herein Schroeter). 
Regarding claim 1, Kidd teaches A process control system for controlling an industrial process within a physical process environment the process control system ([0011] (industrial process control systems, environments, and/or plants), 
comprising: a server group comprising a plurality of server devices ([0157] User Interface Application provided by a bank of servers or computers) 
configured to implement a software-defined distributed control system (DCS) ([0012] Data is streamed between various embedded data engines, e.g., by using one or more data communication channels and networks that typically exist outside of the traditional communication systems found in distributed control systems (DCSS)) 
environment by executing computer- readable instructions by one or more processors of each of the server devices ([0285] The various processes 502,504,506, 508 may execute on one or more processors, in one or more workstations or servers), 
the software- defined DCS environment comprising: one or more software-defined … process controllers executing … on the server group ([0304] one or more processors on which the web client process 502 is executing, and/or on one or more separate processors, such as processors on a cloud computing platform and may execute on one or more virtual machines configured on one or more processors, [0157] User Interface Application provided by a bank of servers or computers) 
… configured to control at least a portion of the industrial process in real time ([0080] industrial process plant, process control environment, and/or process control system that operates to  
by communication with a plurality of virtual nodes within the software-defined DCS environment; an input/output (I/O) server configured to communicatively couple the plurality of virtual nodes (Fig. 4O, I/O server as web server, virtual node as processes [0285] Analytics Service 500 includes a web client process 502, a web server process 504, an execution service process 506, and one or more job processes 508. The various processes 502,504,506, 508 may execute on one or more processors, in one or more workstations or servers, in one or more physical and/or geographical locations… Analytics Service 500 to consume and/or analyze data across multiple process plants… the Analytics Service 500 is designed to be flexible enough that there is no requirement that the various processes 502, 504, 506, 508 are or are not executed on the same processor, workstation, bank of processors, in one or more virtual machines, and/or in the same physical or geographical location [0194] the signal to be delivered, via the traditional process control communication networks, to a process control entity, element, device, or component to effect or cause a change in the process plant 5. The Sub category “Convert2Control’ may include sub-sub-categories corresponding to, for example, various traditional process protocol formats (e.g., HART. PROFIBUS, WirelessHART, etc.) and/or various targets within the process plant 5 that are potential recipients of the change signal (e.g., control loop inputs, control loop configurations, message priorities, parameter values, etc.). For example, a Convert2Control block may be configured to bind to a particular process control entity, element, device, or component within the process plant 5 that is to receive the output of the Convert2Control block and modify its operations accordingly).
with respective ones of  a plurality of physical field devices within the physical process environment ([0035] The first and second sets of data may each include a plurality of data points containing information measured by one or more field devices within a process plant, [0088] field devices communicate with controllers by using I/O devices. Process controllers, field devices, and I/O devices may be wired or wireless);
 and one or more DCS applications configured to interact with the software-defined … process controllers ([0228] User Interface Application (e.g., the Data Studio and/or the Data Analytics Services) Subsequently utilizes the assigned process control system element (in this scenario, the particular DCS controller) to automatically determine the necessary bindings), 
wherein at least one of the DCS applications is configured to adjust operation of the software-defined … process controllers ([0228] upon user initiation any required bindings for the Subject data module are automatically determined and configured by the DDE User Interface Application, [0249] a change to a configuration of a controller…the data analytics system 100 may automatically and directly download or otherwise cause the change to be implemented in the process plant).

Kidd does not teach one or more software-defined virtual process controllers executing in respective virtual machines,… one or more software-defined virtual process controllers

Schroeter teaches one or more software-defined virtual process controllers executing in respective virtual machines,… one or more software-defined virtual process controllers ([0030] simulation environment for the DCS, the original Software programs may then be executed on their respective purely virtualized, purely emulated or mixed virtualized-emulated processors, [0053] The at least one remote data processing server 1, 2 comprises for each different type of the control devices 40, 42 and of the data communication devices 34 to 38, a separate virtual machine template, illustrated 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kidd’s teaching of a DCS environment having a group of servers with Schroeter’s teaching of a software defined virtual process controller. The combined teaching provides an expected result of a DCS environment with a server group including a software-defined virtual process controller. Therefore, one of ordinary skill in the art would be motivated to have software defined virtual process controllers to allow for simulating and testing purposes to make the system more safe and efficient. 

Regarding claim 2, The combination of Kidd and Schroeter teach the process control system of claim 1, wherein the I/O server is communicatively connected to the plurality of field devices via one or more I/O connections configured to communicate process data over a process control network using an industrial process control communication protocol (Kidd, I/O server as web server [0112] data engine 102e is located in the cloud 110. Other data engines 102x may be disposed at one or more remote locations, such as at a server bank that services multiple process plants or process control systems, [106] Generally, though, the data engines 102x communicate with other data engines 102x by using one or more data analytics communication networks 112, [0105] the data engine 102a of FIG. 2A is the data engine included in the wireless gateway 35 of FIG. 1, and the data engine 102b of FIG. 2A is the data engine embedded in the controller 11 of FIG. 1,  [0093] I/O cards 26 and 28 may be any types of I/O devices conforming to any desired communication or controller protocol. In FIG. 1, the field devices 15-18 are standard 4-20 mA devices or HARTR) devices that communicate over analog lines or combined analog and digital lines to the I/O card 26, while the field devices 19-22 are smart devices, such as .

Regarding claim 5, The combination of Kidd and Schroeter teach the process control system of claim 1, wherein the one or more DCS applications include a data historian application configured to store process data within the software-defined DCS environment automatically during operation of the industrial process (Kidd, [0005] A data historian application is typically stored in and executed by a data historian device that collects and stores some or all of the data, [0152] the DDE User Interface Application… performs the one or more data analytics defined therein on the live data, and provides the output to a user interface, historian, or other applications).

Regarding claim 6, The combination of Kidd and Schroeter teach the process control system of claim 1, wherein the one or more DCS applications include one or more of the following functionalities: an operator interface, an engineering workstation, or an asset management system (Kidd, [0157] User Interface Application provided by a bank of servers or computers, [0012] Data is streamed between various embedded data engines, e.g., by using one or more data communication channels and networks that typically exist outside of the traditional communication systems found in distributed control systems (DCSS)).

Regarding claim 7, The combination of Kidd and Schroeter teach the process control system of claim 1, wherein the one or more DCS applications include one or more of the following functionalities: a manufacturing executing system or an advanced process control system (Kidd, [0011] a distributed data engine may be manufactured into a device that operates with other devices to control a process executing in a process plant or process control system, [0238] user interface 382 that may be presented by the Data Analytics Dashboard of the DDE User Interface Application, [0159] A user may finalize a draft data model/off-line data module, a transform it into an on-line data module, and execute or deploy the on-line data module to operate on real-time, on-line, or streamed, live data that is being generated due to the real-time operations of the process control environment or plant 5).
Regarding claim 8, The combination of Kidd and Schroeter teach the process control system of claim 1, wherein the one or more DCS applications include a network gateway to communicate with external data networks (Kidd, [0102] FIG. 1, the access point 72, the user interface device 73, and the gateway 75 each includes a respective, embedded distributed data engine as indicated by the encircled “DDE.” which communicates with other distributed data engines via one or more data analytics communications channels and/or networks, [0101] the process control plant 5 may include a gateway node 78 to communicatively connect the immediate process plant 5 with an external public of private system).
Regarding claim 9, The combination of Kidd and Schroeter teach the process control system of claim 1, wherein the one or more software- defined process controllers include a plurality of instances … DCS controllers running simultaneously on different server devices of the server group. (Kidd, [0228] a user may assign a data module to execute on a particular DCS controller…by the Data Studio that retrieves information about the hierarchy of the DCS system. The user may browse the hierarchy and assign the data module accordingly. The DDE User Interface Application Subsequently utilizes the assigned process control system element (in this scenario, the particular DCS controller) to automatically determine the necessary bindings, [0157] DDE User Interface Application executing simultaneously, this configuration is illustrative only and is not meant to be limiting. For example, in some configurations, a 
Schroeter further teaches one or more software-defined virtual process controllers… each of the one or more software-defined virtual process controllers (Schroeter, [0030] simulation environment for the DCS, the original Software programs may then be executed on their respective purely virtualized, purely emulated or mixed virtualized-emulated processors,  [0053] The at least one remote data processing server 1, 2 comprises for each different type of the control devices 40, 42 and of the data communication devices 34 to 38, a separate virtual machine template, illustrated here by just one virtual machine template for controller 1 and controller 2 of DCS 30, [0054] In FIG. 5, the whole DCS 30 is represented by emulating virtual machines).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kidd’s teaching of a DCS environment having a group of servers with Schroeter’s teaching of a software defined virtual process controller. The combined teaching provides an expected result of a DCS environment with a server group including a software-defined virtual process controller. Therefore, one of ordinary skill in the art would be motivated to have software defined virtual process controllers to allow for simulating and testing purposes to make the system more safe and efficient. 

Regarding claim 12, Kidd teaches  A non-transitory computer-readable medium storing executable instructions for controlling ([0020] The program memory may comprise a tangible, non- 
an industrial process within a physical process environment that ([0011] (industrial process control systems, environments, and/or plants), 
when executed by processors of a plurality of server devices in a server group cause the server group to implement a software-defined distributed control system (DCS) environment ([0157] User Interface Application provided by a bank of servers or computers), 
the software-defined DCS environment comprising:  one or more software-defined … process controllers … executing on the server group ([0304] one or more processors on which the web client process 502 is executing, and/or on one or more separate processors, such as processors on a cloud computing platform and may execute on one or more virtual machines configured on one or more processors, [0157] User Interface Application provided by a bank of servers or computers) 
…. configured to control at least a portion of the industrial process in real time ([0080] industrial process plant, process control environment, and/or process control system that operates to control one or more industrial processes in real-time, [0088] In the process plant environment 5, process controllers receive signals indicative of process measurements made by field devices, process this information to implement a control routine, and generate control signals that are sent over traditional wired or wireless process control communication links or networks to other field devices to control the operation of a process in the plant 5) 
By communication with a plurality of virtual nodes within the software-defined DCS environment; an input/output (I/O) server configured to communicatively couple the plurality of virtual nodes (Fig. 4O, I/O server as web server, virtual nodes as processes [0285] Analytics Service 500 
 with respective ones of a plurality of physical field devices within the physical process environment ([0035] The first and second sets of data may each include a plurality of data points containing information measured by one or more field devices within a process plant, [0088] field devices communicate with controllers by using I/O devices. Process controllers, field devices, and I/O devices may be wired or wireless);
 and one or more DCS applications configured to interact with the software-defined … process controllers ([0228] User Interface Application (e.g., the Data Studio and/or the Data Analytics Services) , 
wherein at least one of the DCS applications is configured to adjust operation of the software-defined … process controllers ([0028] upon user initiation any required bindings for the Subject data module are automatically determined and configured by the DDE User Interface Application, [0249] a change to a configuration of a controller…the data analytics system 100 may automatically and directly download or otherwise cause the change to be implemented in the process plant).
Kidd does not teach one or more software-defined virtual process controllers executing in respective virtual machines, one or more software-defined virtual process controllers.
Schroeter teaches one or more software-defined virtual process controllers executing in respective virtual machines,… one or more software-defined virtual process controllers ([0030] simulation environment for the DCS, the original Software programs may then be executed on their respective purely virtualized, purely emulated or mixed virtualized-emulated processors, [0053] The at least one remote data processing server 1, 2 comprises for each different type of the control devices 40, 42 and of the data communication devices 34 to 38, a separate virtual machine template, illustrated here by just one virtual machine template for controller 1 and controller 2 of DCS 30, [0054] In FIG. 5, the whole DCS 30 is represented by emulating virtual machines).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kidd’s teaching of a DCS environment having a group of servers with Schroeter’s teaching of a software defined virtual process controller. The combined teaching provides an expected result of a DCS environment with a server group including a software-defined virtual process controller. Therefore, one of ordinary skill in the art would be motivated to have software defined 

Regarding claim 15, The combination of Kidd and Schroeter teach the non-transitory computer-readable medium of claim 12, wherein the one or more DCS applications include a data historian application configured to store process data within the software-defined DCS environment automatically during operation of the industrial process (Kidd, [0005] A data historian application is typically stored in and executed by a data historian device that collects and stores some or all of the data, [0152] the DDE User Interface Application… performs the one or more data analytics defined therein on the live data, and provides the output to a user interface, historian, or other applications).

Regarding claim 16, The combination of Kidd and Schroeter teach the non-transitory computer-readable medium of claim 12, wherein the executable instructions, when executed by the processors of the plurality of server devices in the server group (Kidd, [0304] one or more processors on which the web client process 502 is executing, and/or on one or more separate processors, such as processors on a cloud computing platform and may execute on one or more virtual machines configured on one or more processors, [0157] User Interface Application provided by a bank of servers or computers)
 cause the plurality of server devices of the server group to implement a plurality of instances of each of the one or more …  DCS controllers the plurality of instances running simultaneously on different server devices of the server group (Kidd, [0228] a user may assign a data module to execute on a particular DCS controller…by the Data Studio that retrieves information about the hierarchy of the DCS system. The user may browse the hierarchy and assign the data module accordingly. The DDE User Interface Application Subsequently utilizes the assigned process control system element (in this scenario, the particular DCS controller) to automatically determine the necessary bindings, [0157] DDE 
Schroeter further teaches the one or more software-defined virtual process controllers (Schroeter, [0030] simulation environment for the DCS, the original Software programs may then be executed on their respective purely virtualized, purely emulated or mixed virtualized-emulated processors,  [0053] The at least one remote data processing server 1, 2 comprises for each different type of the control devices 40, 42 and of the data communication devices 34 to 38, a separate virtual machine template, illustrated here by just one virtual machine template for controller 1 and controller 2 of DCS 30, [0054] In FIG. 5, the whole DCS 30 is represented by emulating virtual machines).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kidd’s teaching of a DCS environment having a group of servers with Schroeter’s teaching of a software defined virtual process controller. The combined teaching provides an expected result of a DCS environment with a server group including a software-defined virtual process controller. Therefore, one of ordinary skill in the art would be motivated to have software defined virtual process controllers to allow for simulating and testing purposes to make the system more safe and efficient. 

A method for controlling an industrial process within a physical process environment ([0011] (industrial process control systems, environments, and/or plants),
The method comprising: connecting, via one or more input/output (I/O) connections, a plurality of physical field devices within the physical process environment to a server group comprising a plurality of server devices configured to implement a software-defined distributed control system (DCS) environment ([0112] data engine 102e is located in the cloud 110. Other data engines 102x may be disposed at one or more remote locations, such as at a server bank that services multiple process plants or process control systems, [106] Generally, though, the data engines 102x communicate with other data engines 102x by using one or more data analytics communication networks 112, [0105] the data engine 102a of FIG. 2A is the data engine included in the wireless gateway 35 of FIG. 1, and the data engine 102b of FIG. 2A is the data engine embedded in the controller 11 of FIG. 1,  [0093] I/O cards 26 and 28 may be any types of I/O devices conforming to any desired communication or controller protocol. In FIG. 1, the field devices 15-18 are standard 4-20 mA devices or HARTR) devices that communicate over analog lines or combined analog and digital lines to the I/O card 26); 
Communicatively coupling, with an I/O server running on the server group, the plurality of physical field devices to virtual nodes within the software-defined DCS environment (Fig. 4O, I/O server as web server [0285] Analytics Service 500 includes a web client process 502, a web server process 504, an execution service process 506, and one or more job processes 508. The various processes 502,504,506, 508 may execute on one or more processors, in one or more workstations or servers, in one or more physical and/or geographical locations… Analytics Service 500 to consume and/or analyze data across multiple process plants… the Analytics Service 500 is designed to be flexible enough that there is no requirement that the various processes 502, 504, 506, 508 are or are not executed on the same processor, workstation, bank of processors, in one or more virtual machines,  The first and second sets of data may each include a plurality of data points containing information measured by one or more field devices within a process plant, [0088] field devices communicate with controllers by using I/O devices. Process controllers, field devices, and I/O devices may be wired or wireless);
controlling, by one or more …controllers running in … the software-defined DCS environment on the server group ([0157] User Interface Application provided by a bank of servers or computers, [0012] Data is streamed between various embedded data engines, e.g., by using one or more data communication channels and networks that typically exist outside of the traditional communication systems found in distributed control systems (DCSS)), 
at least a portion of the industrial process in real time by communication with the plurality virtual nodes within the software-defined DCS environment (virtual nodes as processes, [0080] industrial process plant, process control environment, and/or process control system that operates to control one or more industrial processes in real-time, [0088] In the process plant environment 5, process controllers receive signals indicative of process measurements made by field devices, process this information to implement a control routine, and generate control signals that are sent over traditional wired or wireless process control communication links or networks to other field devices to control the ; 
and adjusting, by one or more DCS applications running in the software-defined DCS environment on the server group and configured to interact with the software-defined … process controllers, operation of the one or more software-defined … process controllers ([0028] upon user initiation any required bindings for the Subject data module are automatically determined and configured by the DDE User Interface Application, [0249] a change to a configuration of a controller…the data analytics system 100 may automatically and directly download or otherwise cause the change to be implemented in the process plant).
Kidd does not teach one or more software-defined virtual process controllers running in respective virtual machines, one or more software-defined virtual process controllers
Schroeter teaches one or more software-defined virtual process controllers running in respective virtual machines, one or more software-defined virtual process controllers ([0030] simulation environment for the DCS, the original Software programs may then be executed on their respective purely virtualized, purely emulated or mixed virtualized-emulated processors, [0053] The at least one remote data processing server 1, 2 comprises for each different type of the control devices 40, 42 and of the data communication devices 34 to 38, a separate virtual machine template, illustrated 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kidd’s teaching of a DCS environment having a group of servers with Schroeter’s teaching of a software defined virtual process controller. The combined teaching provides an expected result of a DCS environment with a server group including a software-defined virtual process controller. Therefore, one of ordinary skill in the art would be motivated to have software defined virtual process controllers to allow for simulating and testing purposes to make the system more safe and efficient. 


Regarding claim 19, The combination of Kidd and Schroeter teach the method of claim 18, further comprising: receiving, at the I/O server (I/O server as Web server [0285]) via the one or more I/O connections, process data from the plurality of physical field devices ( Kidd, [0088] process controllers receive signals indicative of process measurements made by field devices, process this information to implement a control routine, and generate control signals that are sent over traditional wired or wireless process control communication links or networks to other field devices to control the operation of a process in the plant 5); routing, with the I/O server, the process data to the plurality of virtual nodes; receiving, at the I/O server, process control signals for the plurality of virtual nodes; and routing, with the I/O server, (Kidd, Fig. 4O, I/O server as web server, virtual nodes as processes [0285] Analytics Service 500 includes a web client process 502, a web server process 504, an execution service process 506, and one or more job processes 508. The various processes 502,504,506, 508 may execute on one or more processors, in one or more workstations or servers, in one or more physical and/or , the process control signals to the plurality of physical field devices to control the portion of the industrial process ( Kidd, [0088] process controllers receive signals indicative of process measurements made by field devices, process this information to implement a control routine, and generate control signals that are sent over traditional wired or wireless process control communication links or networks to other field devices to control the operation of a process in the plant 5)

Regarding claim 20, The combination of Kidd and Schroeter teach The method of claim 18, wherein the one or more DCS applications include a virtual architecture configuration application, and further comprising: generating, by the virtual architecture configuration application, a user interface for a user, wherein the user interface includes a plurality of options to configure virtual components within the software-defined DCS environment; and receiving, at the one or more DCS applications, user input from the user to define a virtual DCS network architecture by specifying the plurality of virtual nodes within the virtual DCS network architecture and connections between the virtual nodes and the plurality of field devices (Kidd, [0204] Fig. 4I illustrates an example of how an off-line data diagram 288 may be evaluated. As the off-line data diagram 288 is being created or developed, a representation of its blocks and interconnections shown, [0222] activated the on-line toggle 248f of the Data Studio, thereby transforming the off-line data diagram 340 into a corresponding on-line data diagram 345 which is presented on the canvas 245 of the Data Studio as shown in FIG. 4M. This transformation is performed by the Data Analytics Services of the DDE User Interface Application, [0228] a user may assign a data module to execute on a particular DCS controller, e.g., by using a dialog box or window provided by the Data Studio that retrieves information about the hierarchy of the DCS system. The user may browse the hierarchy and assign the data module accordingly, [0035] The first and second sets of data may each include a plurality of data points containing information measured by one or more field devices within a process plant, [0088] field devices communicate with controllers by using I/O devices. Process controllers, field devices, and I/O devices may be wired or wireless);

Regarding claim 22, The combination of Kidd and Schroeter teach the method of claim 18, further comprising:  monitoring, by a data historian application running in the software-defined DCS environment on the server group, process data within the software-defined DCS environment automatically during operation of the industrial process; and automatically storing, in a data store associated with the server group, the process data monitored by the data historian application (Kidd, [0005] A data historian application is typically stored in and executed by a data historian device that collects and stores some or all of the data, [0152] the DDE User Interface Application… performs the one or more data analytics defined therein on the live data, and provides the output to a user interface, historian, or other applications).

Regarding claim 23, The combination of Kidd and Schroeter teach the method of claim 18, further comprising: detecting, by the one or more DCS applications, a type of process data associated with a field device of the plurality of field devices based upon data traffic at the one or more I/0 connections (Kidd, [0144] other types of data including data highway traffic and network management data related to the process control big data network backbone and of various communications networks of the process plant 5, user-related data Such as data related to user traffic, [0142] various types of real-time data, Such as process-related data, plant-related data, and other types of data, may be generated, collected, observed, retrieved, received, stored, cached, processed, analyzed, and/or streamed by the distributed data engines 102x); 
and determining, by the one or more DCS applications, an adjustment to the operation of the one or more … process controllers based upon the type of the process data (Kidd, [0249] automatically optimizing the performance and output 405 of the process plant, [0418] causing a signal (such as a control signal or other signal indicative of a change) to be generated and provided to the on-line process plant based on the detected presence of the leading indicators. For example, the data analytics system 100 may automatically generate one or more control signals based on the detected presence of a leading indicator in the monitored data (block 1210), and may automatically provide the one or more control signals to one or more controllers to change the behavior of at least a portion of the process control plant).
Schroeter further teaches one or more software-defined virtual process controllers (Schroeter, [0030] simulation environment for the DCS, the original Software programs may then be executed on their respective purely virtualized, purely emulated or mixed virtualized-emulated processors,  [0053] The at least one remote data processing server 1, 2 comprises for each different type of the control devices 40, 42 and of the data communication devices 34 to 38, a separate virtual machine template, 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kidd’s teaching of a DCS environment having a group of servers with Schroeter’s teaching of a software defined virtual process controller. The combined teaching provides an expected result of a DCS environment with a server group including a software-defined virtual process controller. Therefore, one of ordinary skill in the art would be motivated to have software defined virtual process controllers to allow for simulating and testing purposes to make the system more safe and efficient. 

Regarding claim 25, The combination of Kidd and Schroeter teach The process control system of claim 1, wherein the 1/O server (I/O server as web server [0285]) is configured to: receive, via one or more 1/O connections (Kidd, , process data from the plurality of physical field devices (Kidd, [0088] process controllers receive signals indicative of process measurements made by field devices, process this information to implement a control routine, and generate control signals that are sent over traditional wired or wireless process control communication links or networks to other field devices to control the operation of a process in the plant 5); route the process data to the plurality of virtual nodes such that the one or more software-defined virtual process controllers receive the process data; receive process control signals for the plurality of virtual nodes from the one or more software-defined virtual process controllers (Kidd, Fig. 4O, I/O server as web server, virtual node as processes [0285] Analytics Service 500 includes a web client process 502, a web server process 504, an execution service process 506, and one or more job processes 508. The various processes 502,504,506, 508 may execute on one or more processors, in one or more workstations or servers, in one or more physical ; and route, via the one or more 1/O connections, the process control signals to the plurality of physical field devices such that the one or more software-defined virtual process controllers control the portion of the industrial process (Kidd, [0194] the signal to be delivered, via the traditional process control communication networks, to a process control entity, element, device, or component to effect or cause a change in the process plant 5. The Sub category “Convert2Control’ may include sub-sub-categories corresponding to, for example, various traditional process protocol formats (e.g., HART. PROFIBUS, WirelessHART, etc.) and/or various targets within the process plant 5 that are potential recipients of the change signal (e.g., control loop inputs, control loop configurations, message priorities, parameter values, etc.). For example, a Convert2Control block may be configured to bind to a particular process control entity, element, device, or component within the process plant 5 that is to receive the output of the Convert2Control block and modify its operations accordingly, [0035] The first and second sets of data may each include a plurality of data points containing information measured by one or more field devices within a process plant, [0088] field devices communicate with controllers by using I/O devices. Process controllers, field devices, and I/O devices may be wired or wireless, [0011] a distributed data engine may be manufactured into a device that operates with other devices to control a process executing in a process plant or process control system (e.g., process control devices Such as field devices, controllers, I/O cards, etc.), [0112] data engine 102e is located in the cloud 110. Other data engines 102x may be disposed at one or more remote locations, such as at a server bank that services multiple process plants or process control systems, [106] Generally, though, the data engines 102x communicate with other data engines 102x by using one or more data analytics communication .


Claims 4, 14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kidd et al. (US20170102693A1, herein Kidd), in view of Schroeter et al. (US20160033952A1, herein Schroeter), and in further in view of Karaffa et al. (US20120306620A1, herein Karaffa). 

Regarding claim 4, the combination of Kidd and Schroeter teach The process control system of claim 1, wherein the one or more DCS applications include a virtual architecture configuration application having a user interface configured to enable a user to define a virtual DCS network architecture by specifying a plurality of virtual nodes within the virtual DCS network architecture and logical connections between the virtual nodes and the plurality of field devices (Kidd, [0159] A user may finalize a draft data model/off-line data module, a transform it into an on-line data module, and execute or deploy the on-line data module to operate on real-time, [0228] a user may assign a data module to execute on a particular DCS controller, e.g., by using a dialog box or window provided by the Data Studio that retrieves information about the hierarchy of the DCS system. The user may browse the hierarchy and assign the data module accordingly, [0035] The first and second sets of data may each ;

The combination of Kidd and Schroeter do not teach such virtual nodes including virtual representations of the plurality of field devices.
Karaffa teaches such virtual nodes including virtual representations of the plurality of field devices (Karaffa, [0051] depicts virtual representations of hardware components of the system 10, such 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kidd’s teaching a DCS environment comprising virtual components with Karaffa’s teaching of a representation of a field devices. The combined teaching provides an expected result of a DCS environment comprising virtual components such as field devices. Therefore, one of ordinary skill in the art would be motivated to “enable the automatic incorporation and distribution of visual alert information for field devices after the field devices are physically attached to the industrial control system” shown by Karaffa [0022].

Regarding claim 14, the combination of Kidd and Schroeter teach The non-transitory computer-readable medium of claim 12, wherein the one or more DCS applications include a virtual architecture configuration application having a user interface configured to enable a user to define a virtual DCS network architecture by specifying a plurality of virtual nodes within the virtual DCS network architecture and connections between the virtual nodes and the plurality of field devices (Schroeter, [0159] A user may finalize a draft data model/off-line data module, a transform it into an on-line data module, and execute or deploy the on-line data module to operate on real-time, [0228] a user may assign a data module to execute on a particular DCS controller, e.g., by using a dialog box or window provided by the Data Studio that retrieves information about the hierarchy of the DCS system. The user may browse the hierarchy and assign the data module accordingly, [0035] The first and second sets of data may each include a plurality of data points containing information measured by one or more field devices within a process plant, [0088] field devices communicate with controllers by using I/O devices. Process controllers, field devices, and I/O devices may be wired or wireless, Fig. 4O, I/O server as web server, virtual nodes as processes [0285] Analytics Service 500 includes a web client process 502, a web .
The combination of Kidd and Schroeter do not teach such virtual nodes including virtual representations of the plurality of field devices.
Karaffa teaches such virtual nodes including virtual representations of the plurality of field devices (Karaffa, [0051] depicts virtual representations of hardware components of the system 10, such as the controller 26, the linking device 46, the linking device segment 56, the field devices 38 and 44 attached to the segment 56, and the function blocks 47 of the field device 38).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kidd’s teaching a DCS environment comprising virtual components with Karaffa’s teaching of a representation of a field devices. The combined teaching provides an expected 

Regarding claim 21, the combination of Kidd and Schroeter teach the method of claim 20.
The combination of Kidd and Schroeter do not teach wherein the virtual nodes include one or more virtual representations of the plurality of field devices.
Karaffa teaches wherein the virtual nodes include one or more virtual representations of the plurality of field devices. (Karaffa, [0051] depicts virtual representations of hardware components of the system 10, such as the controller 26, the linking device 46, the linking device segment 56, the field devices 38 and 44 attached to the segment 56, and the function blocks 47 of the field device 38).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kidd’s teaching a DCS environment comprising virtual components with Karaffa’s teaching of a representation of a field devices. The combined teaching provides an expected result of a DCS environment comprising virtual components such as field devices. Therefore, one of ordinary skill in the art would be motivated to “enable the automatic incorporation and distribution of visual alert information for field devices after the field devices are physically attached to the industrial control system” shown by Karaffa [0022].

Claims 10, 11, 17 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Kidd et al. (US20170102693A1, herein Kidd), in view of Schroeter et al. (US20160033952A1, herein Schroeter), and in further in view of Miller et al. (US 9864727 B1, herein Miller).

the process control system of claim 9. 
Schroeter further teaches software-defined virtual process controllers (Schroeter, [0030] simulation environment for the DCS, the original Software programs may then be executed on their respective purely virtualized, purely emulated or mixed virtualized-emulated processors, [0053] The at least one remote data processing server 1, 2 comprises for each different type of the control devices 40, 42 and of the data communication devices 34 to 38, a separate virtual machine template, illustrated here by just one virtual machine template for controller 1 and controller 2 of DCS 30, [0054] In FIG. 5, the whole DCS 30 is represented by emulating virtual machines).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kidd’s teaching of a DCS environment having a group of servers with Schroeter’s teaching of a software defined virtual process controller. The combined teaching provides an expected result of a DCS environment with a server group including a software-defined virtual process controller. Therefore, one of ordinary skill in the art would be motivated to have software defined virtual process controllers to allow for simulating and testing purposes to make the system more safe and efficient. 
The combination of Kidd and Schroeter do not teach wherein the server group is configured to perform automatic load balancing between the plurality of instances of the virtual DCS controllers based upon statuses of the plurality of server devices in the server group. 
Miller teaches wherein the server group is configured to perform automatic load balancing between the plurality of instances of the virtual DCS controllers based upon statuses of the plurality of server devices in the server group (Miller, controller as virtual machine computing node, Col. 18 lines 15-18 DCS Load Balancer modules, which may interact with the manager module 210 over the internal 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kidd’s teaching of a DCS environment with Miller’s teaching of  a server group performing automatic load balancing based on status information. The combined teaching provides an expected result of a DCS environment where a server group performs automatic load balancing based on status information. Therefore, one of ordinary skill in the art would be motivated to make sure not to overload or underload the servers to ensure balance to have an efficient system.

Regarding claim 11, the combination of Kidd and Schroeter teach the process control system of claim 1, wherein the one or more DCS applications include an application configured to predict (Kidd, [0124] to predict product capabilities, quality, and other characteristics. Generally, the system 100 may provide knowledge discovery about the process control system as well as actionable knowledge (e.g., to improve or optimize performance of the process control system, to correct and/or predict faults, to increase reliability, to improve safety, to increase economic efficiency, etc.), which may be represented as data models).
an optimal number of server devices of the server group based upon resource usage of the server group and resource availability of the plurality of server devices. 
Miller teaches predict an optimal number of server devices of the server group based upon resource usage of the server group and resource availability of the plurality of server devices (Miller, computing node as server, Col. 34 lines 15-17 automatically predict expected demand or other related use of the group of computing nodes (e.g., based on trends or other patterns in previous usage data), Col. 4 lines 17-30 the DCS Load Balancer module may be configured to scale the computing nodes of the group by using resources associated with the remote computer network. The dynamic scaling using the remote computer network may include, for example, dynamically expanding the quantity of computing nodes in the group by using one or more computer nodes of the remote computer network… and/or dynamically shrinking the quantity of computing nodes in the group by releasing or otherwise stopping the use of one or more computer nodes of the remote computer network, Col. 3 lines 42-45 Load Balancer module may use in its defined criteria include one or more of the following: degree of availability of each group computing node…degree of network utilization for each group computing node).
It would have been obvious to one of ordinary skill the art before the effective filing date of the claimed invention to modify Kidd’s teaching of a DCS environment with Miller’s teaching of  adding or removing servers based on resources. The combined teaching provides an expected result of a DCS environment where servers are added or removed based resources. Therefore, one of ordinary skill in the art would be motivated to optimize the system to make it more efficient with respect to the resources.

the non-transitory computer-readable medium of claim 16 (Kidd, [0020] The program memory may comprise a tangible, non-transitory storage medium storing instructions that, when executed by the processor, cause the processor to display a graphical user interface comprising an editing canvas and receive a selection of a plurality of graphical programming elements for placement onto the editing canvas to create a first diagram), when executed by the processors of the plurality of server devices in the server group (Kidd, [0304] one or more processors on which the web client process 502 is executing, and/or on one or more separate processors, such as processors on a cloud computing platform and may execute on one or more virtual machines configured on one or more processors, [0157] User Interface Application provided by a bank of servers or computers)
Schroeter further teaches software-defined virtual process controller (Schroeter, [0030] simulation environment for the DCS, the original Software programs may then be executed on their respective purely virtualized, purely emulated or mixed virtualized-emulated processors, [0053] The at least one remote data processing server 1, 2 comprises for each different type of the control devices 40, 42 and of the data communication devices 34 to 38, a separate virtual machine template, illustrated here by just one virtual machine template for controller 1 and controller 2 of DCS 30, [0054] In FIG. 5, the whole DCS 30 is represented by emulating virtual machines).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kidd’s teaching of a DCS environment having a group of servers with Schroeter’s teaching of a software defined virtual process controller. The combined teaching provides an expected result of a DCS environment with a server group including a software-defined virtual process controller. Therefore, one of ordinary skill in the art would be motivated to have software defined 
The combination of Kidd and Schroeter do not teach wherein the executable instructions cause the server group to perform automatic load balancing between the plurality of instances of the virtual DCS controllers based upon statuses of the plurality of server devices in the server group.
Miller teaches wherein the executable instructions cause the server group to perform automatic load balancing between the plurality of instances of the virtual DCS controllers based upon statuses of the plurality of server devices in the server group. (Miller, controller as virtual machine computing node, Col. 18 lines 15-18 DCS Load Balancer modules, which may interact with the manager module 210 over the internal network 220 in order to perform dynamic scaling of the one or more groups of computing nodes, Fig.2 element 207a virtual machine computing node, computing node as a server, Col. 3 lines 35-37 Load Balancer module may be configured to dynamically scale the computing nodes of a group when defined criteria are satisfied. Such criteria may include, for example, user-specified and/or automatically learned thresholds, or other types of constraints, Col. 30 lines 1-6 group computing nodes, accessing other remote computing systems 380 and adding them to the computing nodes 360, etc. In addition, the module 340 may access and use various current status information 326 regarding the computing nodes of the group, such as status information).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kidd’s teaching of a DCS environment with Miller’s teaching of  a server group performing automatic load balancing based on status information. The combined teaching provides an expected result of a DCS environment where a server group performs automatic load balancing based on status information. Therefore, one of ordinary skill in the art would be motivated to make sure not to overload or underload the servers to ensure balance to have an efficient system.

the method of claim 18, wherein the one or more … process controllers include a plurality of instances of each of the one or more process controllers running simultaneously on different server devices of the server group (Kidd, [0228] a user may assign a data module to execute on a particular DCS controller…by the Data Studio that retrieves information about the hierarchy of the DCS system. The user may browse the hierarchy and assign the data module accordingly. The DDE User Interface Application Subsequently utilizes the assigned process control system element (in this scenario, the particular DCS controller) to automatically determine the necessary bindings, [0157] DDE User Interface Application executing simultaneously, this configuration is illustrative only and is not meant to be limiting. For example, in some configurations, a DDE User Interface Application may be applied to multiple process control plants or environments that operate independently in different locations and on different processes. For instance, a single DDE User Interface Application provided by a bank of servers or computers may be utilized by multiple oil refineries of a petroleum company so that some instances of the DDE User Interface Application execute at Refinery A and some instances execute at Refinery B), 
and further comprising: detecting, by the one or more DCS applications, a change to a status of one of the plurality of server devices of the server group (Kidd, [0205] the Data Studio updates the respective status indicators 208 of each data block of the off-line diagram 285 to indicate whether the block is com piling, is evaluating, has finished evaluation Successfully, or has finished evaluation unsuccessfully).
Schroeter further teaches one or more software-defined virtual process controllers include a plurality of instances of each of the one or more software-defined virtual process controllers (Schroeter, [0030] simulation environment for the DCS, the original Software programs may then be executed on their respective purely virtualized, purely emulated or mixed virtualized-emulated processors, [0053] The at least one remote data processing server 1, 2 comprises for each different type 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kidd’s teaching of a DCS environment having a group of servers with Schroeter’s teaching of a software defined virtual process controller. The combined teaching provides an expected result of a DCS environment with a server group including a software-defined virtual process controller. Therefore, one of ordinary skill in the art would be motivated to have software defined virtual process controllers to allow for simulating and testing purposes to make the system more safe and efficient. 
The combination of Kidd and Schroeter do not teach adjusting, by the one or more DCS applications, a load distribution between the plurality of server devices based upon the change to the status.
Miller teaches adjusting, by the one or more DCS applications, a load distribution between the plurality of server devices based upon the change to the status (Miller, computing node as a server, Col. 3 lines 35-37 Load Balancer module may be configured to dynamically scale the computing nodes of a group when defined criteria are satisfied. Such criteria may include, for example, user-specified and/or automatically learned thresholds, or other types of constraints, Col. 30 lines 1-6 group computing nodes, accessing other remote computing systems 380 and adding them to the computing nodes 360, etc. In addition, the module 340 may access and use various current status information 326 regarding the computing nodes of the group, such as status information).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kidd’s teaching of a DCS environment with Miller’s teaching of  a server group performing automatic load balancing based on status information. The combined teaching . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Perkasie (US20190325093) discloses a digital twin of the controller is a virtual copy of the controller. The digital twin can perform the functions of capturing live values or live data from the process for use in running simulations of the process in parallel with the process. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YVONNE T FOLLANSBEE whose telephone number is (571)272-0634.  The examiner can normally be reached on Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del-Mar, Perez-Velez can be reached on (571) 270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 

/YTF/
Examiner, Art Unit 2117

/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117